DETAILED ACTION
This is the second Office action of Application No. 16/386,052 in response to the amendment filed on January 29, 2021. Claims 1-4, 6-18, and 20 are pending. By the amendment, claims 1, 6, 9-10, and 15 have been amended. Claims 5 and 19 are canceled.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 3/4/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 1/29/2021, with respect to objection to the claims have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the objections. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 1/29/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejections. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn.
Applicant’s arguments, see pages 7-8, filed 1/29/2021, with respect to prior art rejections have been fully considered and are persuasive.  More particularly, incorporation of allowable subject overcomes the rejection. The prior art rejection to the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 7, and 15 include the allowable subject matter indicated in the Office action dated 10/30/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/L.W. /Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655